Exhibit 10.2

 

 

EQT CORPORATION

 

2011 EXECUTIVE SHORT-TERM INCENTIVE PLAN

 

Section 1.                                   Incentive Plan Purposes.  The main
purposes of the EQT Corporation (the “Company”) Executive Short-Term Incentive
Plan (the “Plan”) are to maintain a competitive level of total cash compensation
and to align the interests of the Company’s executive employees with those of
the Company’s shareholders and customers and with the strategic objectives of
the Company.  By placing a portion of executive employee compensation at risk,
the Company can reward performance based on the overall performance of the
Company.

 

Section 2.                                   Effective Date.  The effective date
of this Plan is January 1, 2011, subject to shareholder approval at the 2011
annual meeting of shareholders.  The Plan will remain in effect from year to
year (each calendar year shall be referred to herein as a “Plan Year”) until
formally amended or terminated in writing by the Company’s Board of Directors or
the Compensation Committee of the Board of Directors (“Committee”) and as
provided in Section 13 or the occurrence of a Change of Control as provided in
Section 11.

 

Section 3.                                   Eligibility.

 

(a)                               All executive officers of the Company shall be
eligible to participate in the Plan; provided, however, that no employee who
participates in the Company’s annual Short-Term Incentive Plan shall be eligible
to participate in the Plan.

 

(b)                              The Committee may designate any other employee
for participation in the Plan in its complete and sole discretion.  Eligible
employees who are designated to participate in the Plan for any Plan Year will
be notified in writing of their participation.

 

Section 4.                                   Administration of the Plan.  The
Plan shall be administered by the Committee, which shall be comprised solely of
two or more outside directors within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended (“Code”) and the regulations
promulgated thereunder.  On an annual basis, the Committee shall designate the
participants and determine the Performance Goals, as defined in Section 5 of the
Plan, and the Incentive Targets, as defined in Section 6 of the Plan.  Prior to
payment of any Incentive Awards, as defined in Section 6 of the Plan, the
Committee shall certify in writing that the Performance Goals and other material
terms were satisfied, which writing may include meeting minutes of the
Committee.  The Committee shall also review and approve any proposed amendments
to the Plan throughout the Plan Year.

 

Section 5.                                   Performance Goals.

 

(a)                               Each participant shall have specific
performance goals (the “Performance Goals”) determined for his or her position
for the subject Plan Year.  These Performance Goals will support the approved
business plan of the Company, affiliate or business unit, as applicable, and be
based upon the specific performance measures established by the Committee for
the Plan Year.

 

(b)                              A copy of each participant’s Performance Goals
shall be determined in writing by the Committee not later than 90 days after the
commencement of the Plan Year to which they relate; provided that in no event
will Performance Goals be established after 25 percent of the Plan Year has
elapsed or when the outcome of such Performance Goals is no longer substantially
uncertain.

 

--------------------------------------------------------------------------------


 

(c)                               The Performance Goals determined by the
Committee will be objectively determinable goals based upon one or more of the
following performance measures: earnings per share, earnings per share growth,
revenue growth, revenues, expenses, return on equity, return on total capital,
return on assets, earnings (such as net income, EBIT and similar measures),
earnings growth, cash flow (such as EBITDA, EBITDAX and similar measures), share
price, economic value added, gross margin, operating income, volumes metrics
(such as volumes sold, volumes produced, volumes transported and similar
measures), drilling and well metrics (such as number of gross or net wells
drilled, number of horizontal wells drilled, cost per well and similar
measures), reserve metrics, operating efficiency metrics (such as lease
operating expense and other unit operating expense measures, general &
administrative expense (“G&A”) per mcf, marketing expense per mcf, G&A per
customer and other G&A metrics, unit gathering and compression expenses and
other midstream efficiency measures, lost and unaccounted for gas metrics,
compressor or processing downtime, days from completed well to flowing gas and
similar measures), customer services measures (such as wait time, on-time
service, calls answered and similar measures), safety and environmental
performance or total shareholder return.  The Performance Goals may be based
either on the performance of the Company, a subsidiary or subsidiaries or other
affiliates, any branch, department, business unit, or other portion thereof
under such measure for the Plan Year and/or upon a comparison of such
performance with the performance of a peer group of corporations, prior Company
performance or other comparative measure selected by the Committee at the time
of making an Incentive Award.  Performance Goals may be specified in absolute
terms, in percentages, or in terms of growth from period to period or growth
rates over time, as well as measured relative to the performance of a group of
comparator companies, or a published or special index, or a stock market index,
that the Committee deems appropriate. Performance Goals need not be based upon
an increase or positive result under a business criterion and could include, for
example, the maintenance of the status quo or the limitation of economic losses
(measured, in each case, by reference to a specific business criterion).

 

(d)                              When the Performance Goals are determined by
the Committee, the Committee shall specify the manner in which the Performance
Goals shall be calculated and may also determine that unusual items or certain
specified events or occurrences, including changes in accounting standards or
tax laws, shall be excluded from the calculation of the Performance Goal.

 

Section 6.                                   Incentive Targets and Awards.

 

(a)                               Incentive compensation targets (“Incentive
Targets”) shall be determined by the Committee in writing not later than 90 days
after the commencement of each Plan Year.  The Incentive Targets shall be based
upon the level of achievement of the Performance Goals.  Incentive Targets may
be expressed as a range of outcomes, such as “threshold,” “target” and
“maximum,” based on the level of achievement of the Performance Goals.

 

(b)                              Incentive awards (“Incentive Awards”) may be
earned by participants during a Plan Year; provided, however, that payment of
any Incentive Award under the Plan to a participant (i) shall be contingent upon
the attainment of the Performance Goals established by the Committee for the
Plan Year and (ii) may not exceed the participant’s maximum Incentive Target
established for the actual level of achievement attained.

 

- 2 -

--------------------------------------------------------------------------------


 

(c)                               The Committee shall have no discretion to
increase any Incentive Award that would otherwise be payable based upon
attainment of the Performance Goals, but the Committee may in its discretion
reduce or eliminate such Incentive Award; provided, however, that the exercise
of such negative discretion shall not be permitted to result in any increase in
the amount of any Incentive Award payable to any other participant.

 

(d)                              The maximum Incentive Award payable to any
participant for any Plan Year is $5,000,000.

 

(e)                               Except as provided in Section 7 of the
Plan, Incentive Awards shall be paid in cash within 2½ months after the end of a
Plan Year in which the right to payment is no longer subject to a substantial
risk of forfeiture; provided, further, that the Committee has determined and
certified in writing the extent to which the Performance Goals have been
attained and the Incentive Awards have been earned.

 

Section 7.                                   Form of Payment.  The Committee
may, in its discretion, determine to satisfy, in whole or in part, an obligation
for any Incentive Award by issuing, in substitution for a cash payment, shares
of Company common stock having a fair market value (measured as of the date of
the Committee’s determination of the payment amount) equal to the cash payment,
under and pursuant to the terms of the Company’s 2009 Long-Term Incentive Plan,
or any successor or substitute plan.

 

Section 8.                                   Impact on Benefit Plans.  Payments
under the Plan shall not be considered as earnings for purposes of the Company’s
qualified retirement plans or any such retirement or benefit plan unless
specifically provided for and defined under such plans or as otherwise
determined by the Committee.

 

Section 9.                                   Tax Consequences.

 

(a)                               It is intended that nothing in this Plan shall
cause the participants in the Plan to be taxed currently under the Constructive
Receipt or Economic Benefit Doctrines and as expressed in Sections 451 and 83 of
the Code. The terms, requirements and limitations of this Plan shall be
interpreted and applied in a manner consistent with such intent.

 

(b)                              It is intended that the Incentive Awards
payable under the Plan shall be exempt from the deduction limits of
Section 162(m) of the Code as performance-based compensation.  The terms,
requirements and limitations of this Plan shall be interpreted and applied in a
manner consistent with such intent.

 

(c)                               It is intended that the Incentive Awards
payable under the Plan shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code.  The Plan shall be construed
in a manner that effects such intent.  Nevertheless, the tax treatment of the
benefits provided under the Plan or any Incentive Award is not warranted or
guaranteed.  None of the Company, its affiliates and their respective directors,
officers, employees or advisers shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by any participant or other taxpayer as
a result of the Plan or any Incentive Award.

 

(d)                              Notwithstanding anything in the Plan to the
contrary, to the extent that any Incentive Award would constitute non-exempt
“deferred compensation” for purposes of Section 409A of the Code and would be
payable or distributable

 

- 3 -

--------------------------------------------------------------------------------


 

under the Plan by reason of the occurrence of a Change of Control, or the
participant’s disability or separation from service, such amount or benefit will
not be payable or distributable to the participant by reason of such
circumstance unless the circumstances giving rise to such Change of Control,
disability or separation from service meet any description or definition of
“change in control event”, “disability” or “separation from service”, as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition).  This provision does not prohibit the vesting of any Incentive
Award upon a change of control, disability or separation from service, however
defined.  If this provision prevents the payment or distribution of any
Incentive Award, such Incentive Award shall be made on the payment date that
would have applied absent such designated event or circumstance.

 

(e)                               Notwithstanding anything in the Plan to the
contrary, to the extent that any Incentive Award would constitute non-exempt
“deferred compensation” for purposes of Section 409A of the Code and would
otherwise be payable under this Plan by reason of a participant’s separation
from service during a period in which the participant is a Specified Employee
(as defined below), then, subject to any permissible acceleration of payment by
the Committee under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations
order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes): (i) the amount of such non-exempt deferred compensation that
would otherwise be payable during the six-month period immediately following the
participant’s separation from service will be accumulated through and paid or
provided on the first day of the seventh month following the participant’s
separation from service (or, if the participant dies during such period, within
30 days after the participant’s death) (in either case, the “Required Delay
Period”); and (ii) the normal payment or distribution schedule for any remaining
payments or distributions will resume at the end of the Required Delay Period. 
For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder, provided,
however, that, as permitted in such final regulations, the Company’s Specified
Employees and its application of the six-month delay rule of Code
Section 409A(a)(2)(B)(i) shall be determined in accordance with rules adopted by
the Board or any committee of the Board, which shall be applied consistently
with respect to all nonqualified deferred compensation arrangements of the
Company, including this Plan.

 

Section 10.                           Change of Status.  In making decisions
regarding employees’ participation in the Plan, the Committee may consider any
factors that they may consider relevant.  The following guidelines are provided
as general guidelines regarding employee status changes:

 

(a)                               New Hire, Transfer, Promotion.  A newly hired
employee qualifying for participation will participate in the Plan Year
following the year in which he or she is hired, unless otherwise specified in
the employment offer.  An employee who is promoted or transferred during the
first 90 day period of the Plan Year to a position qualifying for participation
may be recommended for a pro rata Incentive Award under the Plan based on the
level of participation in his or her previous annual incentive program and the
percentage of the Plan Year the employee is in the participating position under
this Plan.  This includes employees who leave positions that qualify for
incentive payments in other Company business segments.  These potential payments
shall be considered when determining the employee’s Incentive Target and
Incentive Award under this Plan; provided, however, that no amounts of deferred
compensation under other plans and

 

- 4 -

--------------------------------------------------------------------------------


 

arrangements may be substituted for or in respect of amounts payable under the
Plan.

 

(b)                              Demotion.  No Incentive Award shall be paid to
an employee who has been demoted during the Plan Year because of performance. 
If the demotion is due to an organizational change, a pro rata Incentive Award
may be made, provided the employee otherwise qualifies for payment of an
Incentive Award.

 

(c)                               Termination.  No Incentive Award shall be paid
to any employee whose services are terminated during the Plan Year for reasons
of misconduct, failure to perform, or other cause.  If the termination is due to
reasons such as reorganization, and not due to the fault of the employee, the
employee may be considered for a pro rata Incentive Award, provided the employee
otherwise qualifies for payment of an Incentive Award.

 

(d)                              Resignation.  No Incentive Award shall be paid
to an employee who resigns for any reason before Incentive Awards are paid;
provided, however, if the employee has voluntarily terminated his or her
employment with the Company’s consent a pro rata Incentive Award may be made,
provided the employee otherwise qualifies for payment of an Incentive Award.

 

(e)                               Death and Disability.  An employee whose
status as an active employee is changed during the Plan Year for any reason
other than the reasons cited above, including termination for death or
disability, may be considered for a pro rata Incentive Award, provided the
employee otherwise qualifies for payment of an Incentive Award.  In the event
that an Incentive Award is paid on behalf of an employee who has terminated
employment by reason of death, any such payments or other amounts due shall be
paid to the employee’s estate.

 

Nothing in the Plan or in any Incentive Target or Incentive Award shall confer
any right on any employee to continue in the employ of the Company, its
affiliates or any business unit.  In the event any payments are made under the
guidelines provided in this Section 10, the timing of such payments shall be in
accordance with the provisions of Section 6(e) or, if applicable, Section 9(e).

 

Section 11.                           Change of Control.  In the event of a
Change of Control of the Company, as then defined under the Company’s 2009
Long-Term Incentive Plan, or its successor, the Plan Year shall end on the date
of the Change of Control, the Performance Goals shall be deemed to have been
achieved for the pro-rata portion of the calendar year that elapsed through the
date of the Change of Control, at target levels or, if, actual performance is
greater, at actual levels.  In such event, any Incentive Awards earned shall be
paid to participants on such pro-rata basis in accordance with the provisions of
Section 6(e) or, if applicable, Section 9(d), but subject to the Committee’s
overall discretion as provided in Section 6(c).

 

Section 12.                           Compensation Recoupment Policy.  Any
Incentive Awards paid to participants hereunder shall be subject to the terms
and conditions of any compensation recoupment policy adopted from time to time
by the Board or any committee of the Board, to the extent such policy is
applicable to annual incentive compensation.

 

Section 13.                           Dispute Resolution.  The following is the
exclusive procedure to be followed by all participants in resolving disputes
arising from payments made under this Plan.  All disputes relative to a given
Plan Year must be presented to the Committee within thirty (30) days following
the payment date of the Incentive Award for that Plan Year, or the participant’s
right to dispute a payment will be irrevocably waived.  The employee with the
concern will be

 

- 5 -

--------------------------------------------------------------------------------


 

given an opportunity to present his or her issues to the Committee.  A decision
will be rendered by the Committee within thirty (30) business days of the
meeting.  The Chairperson of the Committee will be responsible for preparing a
written version of the decision.  The decision by the Committee regarding the
matter is final and binding on all Plan participants.

 

Section 14.                           Amendment or Termination of this Plan. 
The Company’s Board of Directors and the Committee shall each have the right to
amend or terminate the Plan at any time, provided, however, that the material
terms of the Performance Goals, including any amendments to the class of
employees eligible to receive compensation pursuant to, or participate in, the
Plan, the criteria upon which the Performance Goals are based and the maximum
amount of compensation payable to any employee hereunder, may not be amended
without shareholder approval.  No employee or participant shall have any vested
right, interest or entitlement to any Incentive Award hereunder prior to its
payment.  The Company shall notify affected employees in writing of any
amendment or Plan termination.

 

- 6 -

--------------------------------------------------------------------------------